           Case 2:20-cv-00898-RSM-BAT Document 10 Filed 07/23/20 Page 1 of 1



 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8   TJ TAYLOR,

 9                                 Petitioner,          CASE NO. C20-898-RSM-BAT

10           v.                                         ORDER GRANTING UNOPPOSED
                                                        MOTION FOR EXTENSION OF
11   WILLIAM BARR, et al.,                              TIME

12                                 Respondents.

13          Petitioner’s unopposed motion for extension of time, Dkt. 9, is GRANTED. The Clerk is

14   directed to RE-NOTE the Government’s return memorandum and motion to dismiss, Dkt. 6, for

15   September 4, 2020. Petitioner may file a response by August 31, 2020. The Government may file

16   a reply by the noting date.

17          DATED this 23rd day of July, 2020.

18

19                                                            A
                                                       BRIAN A. TSUCHIDA
20                                                     Chief United States Magistrate Judge

21

22

23



     ORDER GRANTING UNOPPOSED MOTION
     FOR EXTENSION OF TIME - 1
